DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2022 and 11/25/2020 was filed after the mailing date of the application on 04/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, suggest or provide the processor is configured to determine whether the tilt angle is less than an angle threshold, when it is determined that the tilt angle is less than the angle threshold, the processor controls the heater to start heating; when it is determined that the tilt angle is greater or equal to the angle threshold, the processor controls the heater to stop heating combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 10, the prior art of record fails to disclose, teach, suggest or provide the processor is configured to determine whether the tilt angle is less than an angle threshold, when it is determined that the tilt angle is less than the angle threshold, the processor controls the battery to make the heater to start heating; when it is determined that the tilt angle is greater or equal to the angle threshold, the processor controls the battery to make the heater to stop heating combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 17, the prior art of record fails to disclose, teach, suggest or provide detecting a tilt angle of the electronic atomizing apparatus; determining whether the tilt angle is less than an angle threshold; controlling a heater to start heating when the tilt angle is less than the angle threshold; and controlling the heater to stop heating when the tilt angle is greater or equal to the angle threshold combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831